NORTHCUTT, Acting Chief Judge.
Darrell Faircloth appeals a judgment and sentence based upon his nolo conten-dere plea to numerous charges, including trafficking in methamphetamine and possession of a firearm by a convicted felon, in exchange for a 115-month prison sentence regardless of sentencing guidelines. We affirm without discussion his challenge to the amount of jail time credit the court awarded. See Keene v. State, 500 So.2d 592 (Fla. 2d DCA 1986).
*427Faircloth also raises a claim of ineffectiveness of counsel for failing to reserve any right to appeal the trial court’s denial of his motion to suppress. We affirm this claim without prejudice to his ability, if any, to file a timely, facially sufficient post-conviction motion.
GREEN and CASANUEVA, JJ„ Concur.